 1   ANTHONY L. FRANÇOIS, Cal. Bar No. 184100
     E-mail: TFrancois@pacificlegal.org
 2   TIMOTHY R. SNOWBALL, Cal. Bar No. 317379
     E-mail: TSnowball@pacificlegal.org
 3   Pacific Legal Foundation
     930 G Street
 4   Sacramento, California 95814
     Telephone: (916) 419-7111
 5   Facsimile: (916) 419-7747

 6   JAMES M. MANLEY, Ariz. Bar No. 031820* (Pro Hac Vice)
     E-mail: JManley@pacificlegal.org
 7   Pacific Legal Foundation
     3217 E. Shea Blvd., # 108
 8   Phoenix, Arizona 85028
     Telephone: (916) 288-1405
 9   Facsimile: (916) 419-7747

10   Attorneys for Plaintiffs

11                                   UNITED STATES DISTRICT COURT
12                                   EASTERN DISTRICT OF CALIFORNIA
13                                              FRESNO DIVISION
14

15    PETER STAVRIANOUDAKIS; KATHERINE                            No. 1:18-cv-01505-LJO-BAM
      STAVRIANOUDAKIS; SCOTT TIMMONS;
16    ERIC ARIYOSHI; and AMERICAN FALCONRY
      CONSERVANCY,                                              ORDER GRANTING MOTION
17                                                               TO ADJUST PAGE LIMIT
                       Plaintiffs,
18
              v.
19

20    UNITED STATES FISH & WILDLIFE SERVICE;
      CHARLTON H. BONHAM, in his official capacity
21    as Director of California Department of Fish and
      Wildlife; and MARGARET EVERSON, in her
22    official capacity as Principal Deputy Director
      Exercising the Authority of the Director of United
23    States Fish & Wildlife Service,
24                     Defendants.
25

26
27

28   *Licensed to practice law in Arizona and Colorado. Not licensed to practice law in California.
     [Proposed] Order Granting Motion to Adjust Page Limit
     No. 1:18-cv-01505-LJO-BAM
 1            Upon Plaintiffs’ Motion, and good cause appearing, IT IS HEREBY ORDERED that

 2   leave is granted for Plaintiffs to file:

 3   1.       A consolidated Response to Defendants’ two Motions to Dismiss of no more than 40

 4   pages;

 5   2.       A Reply in Support of their Motion for Preliminary Injunction of no more than 10 pages,

 6   as previously provided by Minute Order dated March 22, 2019.

 7
     IT IS SO ORDERED.
 8

 9        Dated:    March 25, 2019                             /s/ Lawrence J. O’Neill _____
                                                        UNITED STATES CHIEF DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     [Proposed] Order Granting Motion to Adjust Page Limit
     No. 1:18-cv-01505-LJO-BAM                             2
